EXHIBIT 10.1

 

FIRST AMENDMENT TO

SENIOR SECURED CONVERTIBLE NOTE PURCHASE AGREEMENT

 

This First Amendment to Senior Secured Convertible Note Purchase Agreement is
made this 3rd day of March, 2017 (the “First Amendment”), by and among BioCorRx
Inc., a Nevada corporation (the “Company”), and BICX Holding Company LLC (the
“Purchaser”), the parties to that certain Senior Secured Convertible Note
Purchase Agreement (the “Initial Agreement”), dated June 10, 2016 (the “Initial
Financing”).

 

WHEREAS, on June 14, 2016, the Company and the Purchaser closed the Initial
Financing which consisted of the issuance of a note of $2,500,000 to the
Purchaser in exchange for an investment of the same amount;

 

WHEREAS, the Initial Agreement gave the Purchaser, for a period of six (6)
months from the closing of the Initial Financing, the right but not the
obligation to invest up to an additional $2,500,000 on the same terms and
conditions as were set forth in the Initial Agreement;

 

WHEREAS, the Purchaser wishes to invest another $1,660,000 in the Company (the
“New Investment”);

 

WHEREAS, the Company is in need of additional financing and will receive
substantial benefit from the New Investment;

 

WHEREAS, the Company is willing to waive certain rights it has under the Initial
Agreement;

 

WHEREAS, the Purchaser will receive substantial benefit from the Company’s
waiver of certain rights; and

 

WHEREAS, the Purchase is willing to waive certain rights it has under the
Initial Agreement.

 

NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby consent
and agree as follows:

 

1. All capitalized terms used, and not otherwise defined, herein, shall have the
meanings ascribed to them in the Initial Agreement.

 

2. The Purchaser agrees that, within five (15) business days of the date of this
First Amendment, it shall have delivered the previously issued Note and
$1,660,000 to the Company by wire transfer or by check.

 

3. The Company agrees that, subsequent to the Purchaser’s delivery of the
previously issued Note and $1,660,000 to the Company, and within the same five
(15) business days of the date of this First Amendment, the Company shall
deliver or cause to be delivered to the Purchaser (x) a new Note in the amount
of $4,000,000, which will replace the previously issued Note, and (y) any other
documents required to be delivered at a Closing pursuant to the Initial
Agreement.

 

 

1


   



  

4. The Company and the Purchaser agree that the delivery of $1,660,000 by the
Purchaser and the delivery of the $4,000,000 Note by the Company shall
constitute the Final Closing pursuant to the Initial Agreement.

 

5. The Company and Purchaser agree that, pursuant to Section 1.5 of the Initial
Agreement, the Note will be convertible into that number of shares of Common
Stock as is equal to 42.43% of the total authorized common stock of the Company
as of the date of the Final Closing.

 

6. The Company agrees to waive its rights, pursuant to Section 1.6 of the
Initial Agreement, to receive a break-up fee or to increase the Conversion Price
of the Note.

 

7. The Purchaser agrees to waive any and all rights it would have possessed
pursuant to the Initial Agreement had it invested the Maximum Purchase Price,
including, but not limited to, its rights pursuant to Sections 3.14 (subsequent
financings), 3.21 (the right to appoint a consultant) and 3.22 (the right to
appoint an independent director upon an application to a national securities
exchange).

 

8. All other terms of the Transaction Documents shall remain unamended and in
full force and effect.

 

9. This First Amendment constitutes the entire agreement among the parties, and
supersedes all prior and contemporaneous agreements and understandings of the
parties, in connection with the subject matter of this First Amendment. No
changes, modifications, terminations or waivers of any of the provisions hereof
shall be binding unless in writing and signed by all of the parties thereto.

 

10. This First Amendment may be executed in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. This First Amendment may
also be executed by either party hereto by facsimile signature, which shall be
deemed to be an original signature of such party hereon.

 

[-signature page follows-]

 



  2

   



 

IN WITNESS WHEREOF, the undersigned have executed and delivered this First
Amendment as of the date first written above.

 



“COMPANY”

 

“PURCHASER”

 

BIOCORRX INC.

 

BICX HOLDING COMPANY LLC

 

a Nevada corporation

 

 

 

 

 

 

 

 

 

 

By:

 

By:

 

 

 

Lourdes Felix

 

 

Travis Mullen

 

Its:

Chief Financial Officer

 

Its:

 

 



 

 



3

